EXHIBIT 10.17

 

[DIRECTORS]

 

INTERNET SECURITY SYSTEMS, INC.

2005 STOCK INCENTIVE PLAN

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS OPTION AGREEMENT (the “Agreement”) is entered into as of the date set forth
in the accompanying Notice of Grant (“Grant Notice”), by and between INTERNET
SECURITY SYSTEMS, INC., a Delaware corporation (the “Company”), and the director
designated in the Grant Notice (the “Optionee”).

 

W I T N E S S E T H:

 

WHEREAS, the Internet Security Systems, Inc. 2005 Stock Incentive Plan (the
“Plan”) was approved by the shareholders of the Company, effective May 24, 2005;
and

 

WHEREAS, as of the date hereof, the Committee responsible for administration of
the Plan granted the Option as provided herein;

 

NOW, THEREFORE, the parties agree as follows:

 


1.                                      GRANT OF OPTION.


 


1.1          OPTION.  AN OPTION TO PURCHASE SHARES OF THE COMPANY’S COMMON STOCK
(THE “SHARES”) IS HEREBY GRANTED TO THE OPTIONEE (THE “OPTION”).


 


1.2          NUMBER OF SHARES.  THE NUMBER OF SHARES THAT THE OPTIONEE CAN
PURCHASE UPON EXERCISE OF THE OPTION AND THE DATES UPON WHICH THE OPTION CAN
FIRST BE EXERCISED ARE SET FORTH IN THE GRANT NOTICE.


 


1.3          OPTION EXERCISE PRICE.  THE PRICE THE OPTIONEE MUST PAY TO EXERCISE
THE OPTION (THE “OPTION EXERCISE PRICE”) IS SET FORTH IN THE GRANT NOTICE.


 


1.4          DATE OF GRANT.  THE DATE THE OPTION IS GRANTED (THE “GRANT DATE”)
IS SET FORTH IN THE GRANT NOTICE.


 


1.5          TYPE OF OPTION.  THE OPTION IS INTENDED TO BE A NONQUALIFIED STOCK
OPTION.  IT IS NOT INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION WITHIN THE
MEANING OF SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM
TIME TO TIME, OR ANY SUCCESSOR PROVISION THERETO.


 


1.6          CONSTRUCTION.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE AND
CONSISTENT WITH, AND SUBJECT TO, THE PROVISIONS OF THE PLAN (THE PROVISIONS OF
WHICH ARE INCORPORATED HEREIN BY REFERENCE) AND, EXCEPT AS OTHERWISE EXPRESSLY
SET FORTH HEREIN, THE CAPITALIZED TERMS USED IN THIS AGREEMENT SHALL HAVE THE
SAME DEFINITIONS AS SET FORTH IN THE PLAN.

 

1

--------------------------------------------------------------------------------


 


1.7          CONDITION.  THE OPTION IS CONDITIONED ON THE OPTIONEE’S EXECUTION
OF THE GRANT NOTICE.  IF THE GRANT NOTICE IS NOT EXECUTED BY THE OPTIONEE, THE
OPTION MAY BE CANCELED BY THE COMMITTEE.


 


2.                                      DURATION.


 

The Option shall be exercisable to the extent vested as provided below and in
the manner provided herein for a period of                      (    ) years
from the Grant Date (the “Exercise Term”); provided, however, that the Option
may be earlier terminated as provided in Section 1.7 and Section 5.

 


3.                                      VESTING.


 

The Option shall vest, and may be exercised, with respect to the Shares, on or
after the dates set forth in the Grant Notice, subject to earlier vesting of the
Option as provided in Section 5 and subject to earlier termination of the Option
as provided in Section 1.7 and Section 5 or in the Plan.  The right to purchase
the Shares as they become vested shall be cumulative and shall continue during
the Exercise Term unless sooner terminated as provided herein.

 


4.                                      MANNER OF EXERCISE AND PAYMENT.


 


4.1          DELIVERY.  TO EXERCISE THE OPTION, THE OPTIONEE MUST DELIVER A
COMPLETED COPY OF THE OPTION EXERCISE FORM, ATTACHED HERETO AS EXHIBIT A, TO THE
ADDRESS INDICATED ON SUCH FORM OR SUCH OTHER ADDRESS DESIGNATED BY THE COMPANY
FROM TIME TO TIME.  THE OPTION MAY BE EXERCISED IN WHOLE OR IN PART WITH RESPECT
TO THE VESTED SHARES; PROVIDED, HOWEVER, THE COMMITTEE MAY ESTABLISH A MINIMUM
NUMBER OF SHARES (E.G., 100) FOR WHICH AN OPTION MAY BE EXERCISED AT A
PARTICULAR TIME.  WITHIN THIRTY (30) DAYS OF DELIVERY OF THE OPTION EXERCISE
FORM, THE COMPANY SHALL DELIVER CERTIFICATES EVIDENCING THE SHARES TO THE
OPTIONEE, DULY ENDORSED FOR TRANSFER TO THE OPTIONEE, FREE AND CLEAR OF ALL
LIENS, SECURITY INTERESTS, PLEDGES OR OTHER CLAIMS OR CHARGES. 
CONTEMPORANEOUSLY WITH THE DELIVERY OF THE OPTION EXERCISE FORM, OPTIONEE SHALL
TENDER THE OPTION EXERCISE PRICE TO THE COMPANY, BY CASH, CHECK, WIRE TRANSFER
OR SUCH OTHER METHOD OF PAYMENT (E.G., DELIVERY OF, OR ATTESTATION TO, SHARES
ALREADY OWNED) AS MAY BE PROVIDED PURSUANT TO THE PLAN.


 


4.2          NO RIGHTS AS STOCKHOLDER.  THE OPTIONEE SHALL NOT BE DEEMED TO BE
THE HOLDER OF, OR TO HAVE ANY OF THE RIGHTS OF A HOLDER WITH RESPECT TO ANY
SHARES SUBJECT TO THE OPTION UNTIL (I) THE OPTION SHALL HAVE BEEN EXERCISED
PURSUANT TO THE TERMS OF THIS AGREEMENT AND THE OPTIONEE SHALL HAVE PAID THE
FULL PURCHASE PRICE FOR THE NUMBER OF SHARES IN RESPECT OF WHICH THE OPTION WAS
EXERCISED, (II) THE COMPANY SHALL HAVE ISSUED AND DELIVERED THE SHARES TO THE
OPTIONEE, AND (III) THE OPTIONEE’S NAME SHALL HAVE BEEN ENTERED AS A STOCKHOLDER
OF RECORD OF THE SHARES, WHEREUPON THE OPTIONEE SHALL HAVE FULL VOTING AND OTHER
OWNERSHIP RIGHTS WITH RESPECT TO SUCH SHARES.


 


5.                                      TERMINATION OF SERVICES.


 


5.1          TERMINATION BY DEATH.  IN THE EVENT THE OPTIONEE DIES WHILE
ACTIVELY PERFORMING SERVICES AS A DIRECTOR FOR THE COMPANY, ALL OUTSTANDING
UNVESTED OPTIONS SHALL IMMEDIATELY VEST, AND THEREAFTER ALL VESTED OPTIONS SHALL
REMAIN EXERCISABLE AT ANY TIME PRIOR TO THE END OF THE

 

2

--------------------------------------------------------------------------------


 


EXERCISE TERM, OR FOR ONE (1) YEAR AFTER THE DATE OF DEATH, WHICHEVER PERIOD IS
SHORTER, BY SUCH PERSON(S) AS SHALL HAVE BEEN NAMED AS THE OPTIONEE’S
BENEFICIARY, OR IN THE ABSENCE OF A DESIGNATED BENEFICIARY, BY THE EXECUTOR OR
REPRESENTATIVE OF THE OPTIONEE’S ESTATE.


 


5.2          TERMINATION BY DISABILITY.  IF THE OPTIONEE’S PERFORMANCE OF
SERVICES AS A DIRECTOR FOR THE COMPANY IS TERMINATED BY REASON OF DISABILITY,
ALL OUTSTANDING UNVESTED OPTIONS SHALL IMMEDIATELY VEST AS OF THE DATE THE
COMMITTEE DETERMINES THE DEFINITION OF DISABILITY TO HAVE BEEN SATISFIED BY THE
OPTIONEE, AND THEREAFTER ALL VESTED OPTIONS SHALL REMAIN EXERCISABLE AT ANY TIME
PRIOR TO THE END OF THE EXERCISE TERM, OR FOR ONE (1) YEAR AFTER THE DATE THAT
THE COMMITTEE DETERMINES THE DEFINITION OF DISABILITY TO HAVE BEEN SATISFIED,
WHICHEVER PERIOD IS SHORTER.


 


5.3          TERMINATION FOR RETIREMENT.  IF THE OPTIONEE’S PERFORMANCE OF
SERVICES AS A DIRECTOR OF THE COMPANY CEASES BY REASON OF RETIREMENT, ALL
OUTSTANDING UNVESTED OPTIONS SHALL IMMEDIATELY VEST, AND THEREAFTER ALL VESTED
OPTIONS SHALL REMAIN EXERCISABLE AT ANY TIME PRIOR TO THE END OF THE EXERCISE
TERM, OR FOR ONE (1) YEAR AFTER THE DATE OF RETIREMENT, WHICHEVER PERIOD IS
SHORTER.


 


5.4          TERMINATION FOR CAUSE.  IF THE OPTIONEE’S PERFORMANCE OF SERVICES
AS A DIRECTOR FOR THE COMPANY IS TERMINATED BY THE COMPANY FOR CAUSE, ALL
OUTSTANDING UNVESTED OPTIONS GRANTED TO THE OPTIONEE SHALL EXPIRE IMMEDIATELY,
AND THE OPTIONEE’S RIGHT TO EXERCISE ANY THEN OUTSTANDING OPTIONS (WHETHER OR
NOT VESTED) SHALL TERMINATE IMMEDIATELY UPON THE DATE THAT THE COMMITTEE
DETERMINES IS THE OPTIONEE’S DATE OF TERMINATION.


 


5.5          TERMINATION OF SERVICES FOR OTHER REASONS.  IF THE OPTIONEE’S
PERFORMANCE OF SERVICES AS A DIRECTOR FOR THE COMPANY IS TERMINATED BY THE
COMPANY WITHOUT CAUSE, OR THE OPTIONEE VOLUNTARILY TERMINATES HIS SERVICES AS A
DIRECTOR, ALL OUTSTANDING UNVESTED OPTIONS SHALL EXPIRE, AND ANY OPTIONS VESTED
AS OF HIS DATE OF TERMINATION SHALL REMAIN EXERCISABLE AT ANY TIME PRIOR TO THE
END OF THE EXERCISE TERM OR FOR THREE (3) MONTHS AFTER HIS DATE OF TERMINATION,
WHICHEVER PERIOD IS SHORTER.


 


5.6          EMPLOYMENT AS SERVICE.  FOR PURPOSES OF THIS SECTION AND SECTION
10, SERVICE AS A DIRECTOR WITH THE COMPANY INCLUDES EMPLOYMENT WITH THE COMPANY
AND WITH ANY SUBSIDIARY OF THE COMPANY.  A CHANGE FROM PERFORMING SERVICES AS A
DIRECTOR OF THE COMPANY TO EMPLOYMENT WITH THE COMPANY AND ANY SUBSIDIARY IS NOT
A TERMINATION UNDER THIS AGREEMENT.


 


6.                                      NONTRANSFERABILITY.


 

The Option shall not be transferable other than by will or by the laws of
descent and distribution, and during the lifetime of the Optionee, the Option
shall be exercisable only by the Optionee.  Notwithstanding the foregoing, any
portion or all of the Option which is vested may be transferred, in whole or in
part, without consideration, to a Permitted Transferee.  Appropriate evidence of
any such transfer to the Permitted Transferees shall be delivered to the Company
on such forms as the Committee or Company shall prescribe and shall comply with
and indicate the Optionee’s (if during the lifetime of the Optionee) and the
Permitted Transferee’s agreement to abide by the Company’s then current stock
option transfer guidelines.  If all or part of the Option is transferred to a
Permitted Transferee, the Permitted Transferee shall remain subject to all terms
and conditions applicable to such Option prior to the transfer.

 

3

--------------------------------------------------------------------------------


 


7.                                      SECURITIES LAW RESTRICTIONS.


 

The Option may not be exercised at any time unless, in the opinion of counsel
for the Company, the issuance and sale of the Shares issued upon such exercise
is exempt from registration under the Securities Act of 1933, as amended, or any
other applicable federal, state or foreign securities law, rule or regulation,
or the Shares have been duly registered under such laws.  The Company intends to
register the Shares issuable upon the exercise of the Option; however, until the
Shares have been registered under all applicable laws, the Optionee shall
represent, warrant and agree, as a condition to the exercise of the Option, that
the Shares are being purchased for investment only and without a view to any
sale or distribution of such Shares and that such Shares shall not be
transferred or disposed of in any manner without registration under such laws,
unless it is the opinion of counsel for the Company that such a disposition is
exempt from such registration.  The Optionee acknowledges that an appropriate
legend giving notice of the foregoing restrictions shall appear conspicuously on
all certificates evidencing the Shares issued upon the exercise of the Option.

 


8.                                      LIMITATION OR CANCELLATION OF AWARD.


 

If the Optionee engages in “Detrimental Activity” (as defined in the Plan), the
Committee may, notwithstanding any other provision in this Agreement to the
contrary, cancel, rescind, suspend, withhold or otherwise restrict or limit any
unexpired or unexercised Option as of the first date the Optionee engages in the
Detrimental Activity, unless sooner terminated by operation of another term of
this Agreement, the Plan or any other agreement.

 


9.                                      EFFECT OF CHANGE IN CONTROL.


 


9.1          VESTING; TERMINATION OF OPTIONS.  UPON THE OCCURRENCE OF A CHANGE
IN CONTROL, ALL OUTSTANDING UNVESTED OPTIONS SHALL BECOME IMMEDIATELY AND FULLY
EXERCISABLE, AND SHALL REMAIN EXERCISABLE AS OTHERWISE PROVIDED IN THIS
AGREEMENT.  THE COMMITTEE, IN ITS DISCRETION, MAY TERMINATE THE OPTION UPON A
CHANGE IN CONTROL; PROVIDED, HOWEVER, THAT AT LEAST    DAYS PRIOR TO THE CHANGE
IN CONTROL (OR, IF NOT FEASIBLE TO PROVIDE    DAYS NOTICE, WITHIN A REASONABLE
PERIOD PRIOR TO THE CHANGE IN CONTROL), THE COMMITTEE NOTIFIES THE OPTIONEE THAT
THE OPTION WILL BE TERMINATED AND PROVIDES THE OPTIONEE, EITHER, AT THE ELECTION
OF THE COMMITTEE, (I) A CASH PAYMENT EQUAL TO THE DIFFERENCE BETWEEN THE FAIR
MARKET VALUE OF THE VESTED OPTIONS (INCLUDING OPTIONS THAT WOULD BECOME VESTED
UPON THE CHANGE IN CONTROL IN ACCORDANCE WITH THIS SECTION 9.1) AND THE EXERCISE
PRICE FOR SUCH OPTIONS, COMPUTED AS OF THE DATE OF THE CHANGE IN CONTROL AND TO
BE PAID NO LATER THAN 3 BUSINESS DAYS AFTER THE CHANGE IN CONTROL, OR (II) THE
RIGHT TO EXERCISE ALL VESTED OPTIONS (INCLUDING OPTIONS THAT WOULD BECOME VESTED
UPON THE CHANGE IN CONTROL IN ACCORDANCE WITH THIS SECTION 9.1) IMMEDIATELY
PRIOR TO THE CHANGE IN CONTROL.


 


9.2          LIQUIDATION/DISSOLUTION.  UPON THE EFFECTIVE DATE OF THE
LIQUIDATION OR DISSOLUTION OF THE COMPANY WITHOUT A SUCCESSOR, THE OPTION SHALL
TERMINATE; PROVIDED THAT THE OPTIONEE SHALL, IN SUCH EVENT, HAVE THE RIGHT
IMMEDIATELY PRIOR TO SUCH DISSOLUTION OR LIQUIDATION, TO EXERCISE THIS OPTION IN
WHOLE OR IN PART WHETHER OR NOT PREVIOUSLY VESTED.

 

4

--------------------------------------------------------------------------------


 


10.                               NO RIGHT TO CONTINUED SERVICES.


 

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Optionee any right with respect to continuance of performance of
services as a director for the Company or any Subsidiary, nor shall this
Agreement or the Plan interfere in any way with the right of the Company or a
subsidiary to terminate the Optionee’s services as a director at any time.

 


11.                               ADJUSTMENTS.


 

In the event of a change in capitalization, the Committee may make appropriate
adjustments to the number and class of Shares or other stock or securities
subject to the Option and the purchase price for such Shares or other stock or
securities.  The Committee’s adjustment shall be made in accordance with the
provisions of Section 4.3 of the Plan and shall be effective and final, binding
and conclusive for all purposes of the Plan and this Agreement.

 


12.                               WITHHOLDING OF TAXES.


 

If the Optionee is entitled to receive Shares upon exercise of the Option, the
Optionee shall pay an amount equal to the federal, state, local and foreign
income taxes and other amounts as may be required by law to be withheld (the
“Withholding Taxes”), if any, to the Company in cash prior to the issuance of
such Shares.  In satisfaction of the Withholding Taxes, the Optionee may make a
written election (the “Tax Election”), to have withheld a portion of the Shares
issuable to him or her upon exercise of the Option, having an aggregate Fair
Market Value equal to the minimum required Withholding Taxes, provided that, if
the Optionee may be subject to liability under Section 16(b) of the Exchange
Act, the election must comply with the requirements applicable to Share
transactions by such Optionee.

 


13.                               MODIFICATION OF AGREEMENT.


 

Except as provided in Section 9, this Agreement may be modified, amended,
suspended or terminated, and any terms or conditions may be waived, only by a
written instrument executed by the parties hereto.

 


14.                               SEVERABILITY.


 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 


15.                               GOVERNING LAW.


 

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof.

 


16.                               SUCCESSORS IN INTEREST.


 

This Agreement shall inure to the benefit of and be binding upon each successor
corporation to the Company.  This Agreement shall inure to the benefit of the
Optionee’s legal

 

5

--------------------------------------------------------------------------------


 

representatives.  All obligations imposed upon the Optionee and all rights
granted to the Company under this Agreement shall be final, binding and
conclusive upon the Optionee’s heirs, executors, administrators and successors.

 


17.                               RESOLUTION OF DISPUTES.


 

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee.  Any determination made hereunder shall be
final, binding and conclusive on the Optionee and the Company for all purposes.

 


18.                               EXCEPTION FROM CODE SECTION 409A.


 

The Agreement is intended to satisfy the requirements for an exception from
coverage under Code Section 409A.  The Agreement may be amended or interpreted
by the Committee as it determines necessary or appropriate to satisfy such
exception from Code Section 409A.

 

[EXHIBIT FOLLOWS]

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OPTION EXERCISE FORM

 

I,                                                           , do hereby
exercise the Option with a Grant Date of
                                           granted to me pursuant to the Option
Agreement and the Grant Notice.  The Shares being purchased and the Total Option
Exercise Price are set forth below:

 

 

Number of Shares:

                                 Shares

 

 

Option Exercise Price Per Share

$                     per Share

 

 

Total Option Exercise Price:

=   $                         .

 

 

The Total Option Exercise Price is included with this Form.

 

 

 

 

Date:

 

 

Signature

 

 

 

 

Send or deliver this Form with an original signature to:

 

Internet Security Systems, Inc.

6303 Barfield Road
Atlanta, Georgia 30328
Attn:                                              

 

--------------------------------------------------------------------------------


 

Rev 050715

[DIRECTOR]

 

 

 

Internet Security Systems, Inc.
ID: 58-2362189
6303 Barfield Road
Atlanta, GA 30328

 

 

 

Notice of Grant of Stock Options and
Option Agreement – Non-Qualified

 

Plan: 2005
ID:

 

 

Internet Security Systems, Inc. (ISS) has granted you the following
non-qualified option to purchase shares of its Common Stock (“Shares”):

 

Optionee:

 

Grant Date:

                   , 20    

Exercise Price:

$                  Per Share

Number of Shares:

                     Shares

Expiration Date:

                   , 20    

 

 

VESTING SCHEDULE:  The Option shall vest and become exercisable in accordance
with the following schedule: 
                                                                                              . 
In no event shall the Option become vested for Option Shares after Optionee’s
cessation of Service, except as stated in the accompanying Nonqualified Stock
Option Agreement in connection with death, Disability or Retirement of the
Optionee or Change in Control of ISS.

 

OPTION TERM:  The term of the Option will expire on the Expiration Date, which
is                      years from Grant Date.  At the Expiration Date all
outstanding unexercised (vested or unvested) Options shall be cancelled.

 

CONTINUED SERVICE AS A DIRECTOR:  Nothing in this Notice, the Stock Option
Agreement, or in the 2005 Stock Incentive Plan, shall confer upon you any right
to continued service as a director for any period of specific duration or
interfere with or otherwise restrict in any way the rights of ISS or you, which
rights are hereby expressly reserved by each.

 

DEFINITIONS:  All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Stock Option Agreement.

 

 

By your signature and the signature on behalf of ISS below, you and ISS agree
that this Option grant is governed by the terms and conditions of this Notice,
ISS’ 2005 Stock Incentive Plan and the Nonqualified Stock Option Agreement.  The
2005 Stock Incentive Plan, applicable prospectus and FAQ are available online at
http://                                                           or from Human
Resources.

 

 

 

 

Internet Security Systems, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

--------------------------------------------------------------------------------